Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 1 of 15 PageID 321




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                                 Case No.:      3:97-cr-120-J-34PDB

    RUVEL ALFRED SMITH, JR.

                                                    /

                                                ORDER

           This case is before the Court on Defendant Ruvel Alfred Smith, Jr.’s pro se Motion

    for Compassionate Release (Doc. 138, Motion) and counseled Supplemental Motion (Doc.

    145, Supplemental Motion). In 1997, when Smith was 47 years old, he was convicted and

    sentenced for conspiracy to distribute cocaine and the distribution of cocaine. (Doc. 135,

    Amendment 782 Memorandum and Presentence Investigation Report at 4-5); see also

    United States v. Smith, 201 F.3d 1317, 1319 (11th Cir. 2000). Because the United States

    filed an information under 21 U.S.C. § 851 charging that Smith had two prior convictions

    for a felony drug offense – one in 1978 for possessing cocaine with intent to distribute and

    one in 1991 for possessing cocaine – Smith was subject to a mandatory term of life

    imprisonment. (Doc. 43, Section 851 Information); 21 U.S.C. § 841(b)(1)(A) (1997). 1

           Smith is now a 70-year-old inmate imprisoned at Coleman Medium FCI. He has

    been incarcerated for 23 years. Smith seeks release from prison under the compassionate

    release statute, 18 U.S.C. § 3582(c)(1)(A), because he is an elderly inmate in declining



    1
           When Smith was convicted, the United States Supreme Court had not yet decided Apprendi
    v. New Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 570 U.S. 99 (2013). As such,
    the drug quantity neither had to be alleged in the indictment nor proved beyond a reasonable doubt.
    Based on the law at the time, the Court found that Smith’s offenses involved five kilograms or more
    of cocaine. (See Doc. 133, Order Dismissing § 2255 Motion at 4-5).
                                                    1
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 2 of 15 PageID 322




    health. He also seeks release because of the Covid-19 pandemic and the risks it poses

    for elderly prisoners. According to the latest data from the Bureau of Prisons (BOP), 65

    inmates and 33 staff members are currently positive for the virus at Coleman Medium FCI.

    Two inmates have died. 2

             The United States opposes the Motion because it argues Smith did not exhaust his

    administrative remedies and because Smith has not demonstrated extraordinary and

    compelling circumstances. The United States also argues that Smith is a danger to the

    community and that the § 3553(a) factors do not support a reduction in sentence. (Doc.

    140, Response; Doc. 147, Supplemental Response).

             For the reasons set forth below, the Court finds that Smith’s request for

    compassionate release is due to be granted.

        I.      Compassionate Release

             Generally speaking, a district court “may not modify a term of imprisonment once it

    has been imposed.” 18 U.S.C. § 3582(c). “The authority of a district court to modify an

    imprisonment sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d

    1190, 1194–95 (11th Cir. 2010). The compassionate release statute, 18 U.S.C. §

    3582(c)(1)(A), provides one avenue for reducing an otherwise final sentence.

             Before Congress passed the First Step Act of 2018, the Director of the BOP had

    sole discretion to decide whether to move for compassionate release, and the Director’s

    refusal to do so was judicially unreviewable. See, e.g., Cruz-Pagan v. Warden, FCC

    Coleman Low, 486 F. App’x 77, 79 (11th Cir. 2012); Crowe v. United States, 430 F. App’x




    2
             The data is available at https://www.bop.gov/coronavirus/. It is updated daily.


                                                      2
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 3 of 15 PageID 323




    484, 485 (6th Cir. 2011) (collecting cases). But in 2013, the Office of Inspector General for

    the Department of Justice reported that “[t]he BOP does not properly manage the

    compassionate release program, resulting in inmates who may be eligible candidates for

    release not being considered.” Dep’t of Justice, Office of the Inspector General, The

    Federal Bureau of Prisons’ Compassionate Release Program (April 2013), at 11, available

    at https://oig.justice.gov/reports/2013/e1306.pdf. Perhaps as a response to that, one of

    Congress’ stated purposes in passing the First Step Act was to “increas[e] the use and

    transparency of compassionate release.” First Step Act of 2018, Pub. L. No. 115-391, 132

    Stat. 5194 (2018), § 603(b).

           Following passage of the First Step Act, § 3582(c) now provides in relevant part:

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring
               a motion on the defendant's behalf or the lapse of 30 days from the
               receipt of such a request by the warden of the defendant’s facility,
               whichever is earlier, may reduce the term of imprisonment (and may
               impose a term of probation or supervised release with or without
               conditions that does not exceed the unserved portion of the original term
               of imprisonment), after considering the factors set forth in section 3553(a)
               to the extent that they are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant such a reduction …

           and that such a reduction is consistent with applicable policy statements
           issued by the Sentencing Commission.

    18 U.S.C. § 3582(c)(1)(A).

           Pursuant to its authority under 18 U.S.C. § 3582(c) and 28 U.S.C. § 994(t), the

    United States Sentencing Commission promulgated a policy statement governing the

    circumstances when compassionate release is appropriate. See U.S.S.G. § 1B1.13. The

    policy statement provides:




                                                  3
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 4 of 15 PageID 324




          Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
          3582(c)(1)(A), the court may reduce a term of imprisonment (and may
          impose a term of supervised release with or without conditions that does not
          exceed the unserved portion of the original term of imprisonment) if, after
          considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that
          they are applicable, the court determines that—

          (1)    (A) Extraordinary and compelling reasons warrant the reduction; or
                 (B) The defendant (i) is at least 70 years old; and (ii) has served at
                 least 30 years in prison pursuant to a sentence imposed under 18
                 U.S.C. § 3559(c) for the offense or offenses for which the defendant
                 is imprisoned;
          (2) The defendant is not a danger to the safety of any other person or to the
              community, as provided in 18 U.S.C. § 3142(g); and
          (3) The reduction is consistent with this policy statement.

    U.S.S.G. § 1B1.13. The Sentencing Commission has not updated the policy statement

    since the First Step Act became law.

          The commentary accompanying the policy statement instructs that “extraordinary

    and compelling reasons” exist under certain enumerated circumstances. U.S.S.G. §

    1B1.13, cmt. 1. As relevant here, these circumstances include:

          (B) Age of the Defendant.— The defendant (i) is at least 65 years old; (ii) is
              experiencing a serious deterioration in physical or mental health because
              of the aging process; and (iii) has served at least 10 years or 75 percent
              of his or her term of imprisonment, whichever is less.
              …. [or]

          (D) Other Reasons.-- As determined by the Director of the Bureau of
             Prisons, there exists in the defendant's case an extraordinary and
             compelling reason other than, or in combination with, the reasons
             described in subdivisions (A) through (C).
    Id., cmt. 1(B), 1(D). Notably, a movant for compassionate release bears the burden of

    proving that a reduction in his or her sentence is warranted. United States v. Heromin, No.

    8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States

    v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the

    burden of proving that a sentence reduction is appropriate).


                                                4
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 5 of 15 PageID 325




       II.      Smith Has Satisfied the Exhaustion Requirement

             Smith submitted a request for compassionate release to the warden of his facility

    on January 20, 2020. See Response at 4; Supplemental Response at 2; (see also Doc.

    145-3, Inmate Request). The warden denied the request on January 27, 2020. (Doc. 145-

    4, Warden’s Denial). On or around February 27, 2020, more than 30 days after submitting

    his request to the warden, Smith filed the pro se Motion in this Court (Doc. 138). The United

    States initially argued that Smith did not satisfy § 3582(c)(1)(A)’s exhaustion requirement

    because he did not appeal the warden’s decision. Response at 4-5; Supplemental

    Response at 2-4. However, the United States later filed an addendum stating that the

    Department of Justice “views the plain language of the First Step Act to allow an inmate to

    file a motion after 30 days have passed since the request was made to the warden, or after

    exhausting administrative review, whichever is earlier.” (Doc. 148, Addendum at 2-3)

    (emphasis in original).

             While the United States’ concession favors Smith, it is not dispositive. “The role of

    the judicial branch is to apply statutory language and we cannot cede our authority

    to interpret statutes to the parties or their attorneys.” Bourdon v. United States Dep’t of

    Homeland Security, 940 F.3d 537, 547 n.6 (11th Cir. 2019) (internal quotation marks and

    citations omitted). Thus, the Court must determine whether Smith actually satisfied §

    3582(c)(1)(A)’s exhaustion requirement.

             A district court can reduce the term of imprisonment “upon motion of the defendant”

    only “after [1] the defendant has fully exhausted all administrative rights to appeal a failure

    of the Bureau of Prisons to bring a motion on the defendant's behalf or [2] the lapse of 30

    days from the receipt of such a request by the warden of the defendant’s facility, whichever



                                                   5
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 6 of 15 PageID 326




    is earlier.” 18 U.S.C. § 3582(c)(1)(A) (bracketed numbers and emphasis added). As one

    jurist recently observed, the statute

           does not contain an exhaustion requirement in the traditional sense. That is,
           the statute does not necessarily require the moving defendant to fully litigate
           his claim before the agency (i.e., the BOP) before bringing his petition to
           court. Rather, it requires the defendant either to exhaust administrative
           remedies or simply to wait 30 days after serving his petition on the warden
           of his facility before filing a motion in court.

    United States v. Haney, — F. Supp. 3d —, 2020 WL 1821988, at *3 (S.D.N.Y. Apr. 13,

    2020) (emphasis in original).

           In the view of the undersigned, the position initially urged by the United States is

    inconsistent with the plain language of the statute. Section 3582(c)(1)(A) unambiguously

    provides that a defendant may either move for compassionate release after the defendant

    has fully exhausted administrative remedies or “the lapse of 30 days from the receipt of

    such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

    3582(c)(1)(A). Thus, “[t]he 30-day waiting time rule functions as an exception to a plenary

    exhaustion requirement....” United States v. Vence-Small, — F. Supp. 3d —, 2020 WL

    1921590, at *4 (D. Conn. Apr. 20, 2020). As the Sixth Circuit Court of Appeals has held,

    “[p]risoners who seek compassionate release have the option to take their claim to federal

    court within 30 days [of submitting a request to the warden], no matter the appeals

    available to them.” United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020). That is what

    Smith did here. He submitted his request for compassionate release to the warden on

    January 20, 2020; the BOP did not exercise its authority to move for Smith’s

    compassionate release; so, more than 30 days later, Smith filed a motion for

    compassionate release on his own behalf.




                                                 6
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 7 of 15 PageID 327




           Implicit in the United States’ original argument is the proposition that §

    3582(c)(1)(A)’s exhaustion alternative applies only when the warden fails to rule on the

    inmate’s request within 30 days. Because the warden did not fail to rule but rather denied

    Smith’s request for compassionate release fewer than 30 days after he submitted it, the

    United States contended that Smith was required to further exhaust his administrative

    appeals. But that is not how the statute is written. The statute says nothing about the 30-

    day exhaustion alternative being contingent on the warden failing to issue a ruling within

    30 days. This argument simply reads additional terms into the statute that are absent. 3

           In sum, § 3582(c)(1)(A) gives a defendant seeking compassionate release “the

    option to take [his] claim to federal court within 30 days [of submitting a request to the

    warden], no matter the appeals available to [him].” Alam, 960 F.3d at 834; see also United

    States v. Harris, 812 F. App’x 106, 107 (3d Cir. 2020) (remanding for further proceedings

    based on the government’s concession of error, noting: “The Government argued, and the

    District Court agreed, that because the Warden denied Harris’s request within thirty days,

    he was required to completely exhaust the administrative remedy process. However, the

    statute states that the defendant may file the motion thirty days after the warden receives

    his request.” (citation omitted)). Here, Smith submitted his request for compassionate

    release to the warden on January 20, 2020. After the warden denied the request, Smith

    opted not to pursue the available appeals process, and instead, more than 30 days after




    3
             Although some courts have held that the statute’s 30-day exhaustion alternative applies
    only if the warden fails to rule on the inmate’s request within 30 days (“the minority view”), see,
    e.g., United States v. Smith, — F. Supp. 3d —, 2020 WL 2487277, at *6-9 (E.D. Ark. May 14,
    2020); United States v. Weidenhamer, No. CR-16-01072-001-PHX-ROS, 2019 WL 6050264, at
    *2-4 (D. Ariz. Nov. 8, 2019) (describing the interpretive issue), the undersigned is not persuaded
    by that view.


                                                    7
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 8 of 15 PageID 328




    submitting his request he moved for compassionate release. Having taken these steps,

    Smith has satisfied § 3582(c)(1)(A)’s exhaustion requirement.

       III.      Smith Has Shown Extraordinary and Compelling Reasons Warranting
                 Compassionate Release

              According to the Sentencing Commission’s policy statement on compassionate

    release, the “Age of the Defendant” may qualify as an extraordinary and compelling reason

    for a sentence reduction. U.S.S.G. § 1B1.13, cmt. 1(B). The prisoner’s age makes him

    eligible for compassionate release if he meets three criteria: (i) the inmate “is at least 65

    years old”; (ii) the inmate “is experiencing a serious deterioration in physical or mental

    health because of the aging process”; and (iii) the inmate “has served at least 10 years or

    75 percent of his or her term of imprisonment, whichever is less.” Id.

              Smith obviously meets the first and third criteria: he is 70 years old and has served

    23 years in prison. The parties’ disagreement centers on whether he meets the second

    requirement – that he is experiencing a serious deterioration in physical or mental health

    because of the aging process. The medical records attached to the Supplemental Motion

    (Doc. 145) establish that he does. According to Smith’s medical records, he suffers from

    various periodontal problems, chronic knee and shoulder pain, arthritis, and

    cerebrovascular disease, among other issues. Supplemental Motion at 7; (Doc. 145-2,

    Medical Records at 1). Most notably, Smith suffered a stroke in December 2019, Medical

    Records at 9-18, from which he continues to experience related sequelae, including

    dizziness and vertigo, see id. at 1, 19-27. Thus, the records show that Smith suffers from

    serious age-related physical decline.




                                                    8
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 9 of 15 PageID 329




           The Covid-19 pandemic only accentuates Smith’s need for compassionate release.

    The danger posed by coronavirus is especially acute for elderly prisoners. Unlike members

    of the general public, inmates are confined in close quarters with hundreds of other people

    under conditions that are not very conducive to proper hygiene or social distancing. Of

    course, “the mere existence of COVID-19 in society and the possibility that it may spread

    to a particular prison alone cannot independently justify compassionate release, especially

    considering BOP's statutory role, and its extensive and professional efforts to curtail the

    virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). However, Covid-

    19 poses especially grave risks for older individuals. According to the Centers for Disease

    Control (CDC), the risk of death from Covid-19 increases with age, with eight of ten Covid-

    19 deaths occurring among those aged 65 and older. 4 And, the risk of serious

    complications from Covid-19 is further heightened for those who suffer from

    cerebrovascular disease or have had a stroke. 5 Notably,

           [n]ot only is [Smith] at greater risk for future strokes, but strokes are now
           being linked to COVID-19. See, e.g., Thomas J. Oxley et al., Large-
           Vessel Stroke as a Presenting Feature of Covid-19 in the Young, NEJM.org
           (April 28, 2020), https://www.nejm.org/doi/full/10.1056/NEJMc2009787?
           amp/= (last visited May 8, 2020). And, according to preliminary CDC data,
           individuals with neurologic disorders such as stroke and migraine are more
           likely to require hospitalization after contracting COVID-19. See CDC
           COVID-19 Response Team, Preliminary Estimates of the Prevalence of
           Selected Underlying Health Conditions Among Patients with Coronavirus
           Disease 2019 — United States, February 12–March 28, 2020, 69 Morbidity
           & Mortality Weekly Rep. 382, 384 (Apr. 3, 2020), available at https://
           www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm.

    United States v. Jenkins, — F. Supp. 3d —, 2020 WL 2466911, at *6 (D. Colo. May 8,

    2020). On this record, the Court concludes that given Smith’s age, medical conditions, and


    4
            https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html
    5
            https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
    conditions.html


                                                  9
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 10 of 15 PageID 330




     medical history, the dangers posed to him in particular by Covid-19 constitute extraordinary

     and compelling reasons to support a request for compassionate release. See U.S.S.G. §

     1B1.13, cmt. 1(B). 6

         IV.      Smith is Not a Danger to the Community and the § 3553(a) Factors Support
                  a Reduction in Sentence

               That Smith has demonstrated extraordinary and compelling reasons for

     compassionate release does not end the analysis. The Court must also consider the

     factors identified in 18 U.S.C. § 3553(a) to determine whether it can conclude that “[t]he

     defendant is not a danger to the safety of any other person or to the community, as

     provided in 18 U.S.C. § 3142(g),” U.S.S.G. § 1B1.13(2), and whether a reduction of his

     sentence is consistent with the Sentencing Commission’s policy statements, 18 U.S.C. §

     3582(c)(1)(A).

               Upon review of the record, having considered the § 3553(a) factors, the Court

     determines that Smith is not a danger to the safety of any other person or to the community.

     U.S.S.G. § 1B1.13(2); 18 U.S.C. § 3142(g). Preliminarily, the Court observes that Smith

     does not have a propensity for violence nor does it appear that he is likely to reoffend. The

     instant offenses of conviction – although serious – were nonviolent drug crimes. According

     to the Presentence Investigation Report (PSR), there is no indication Smith used or carried

     a firearm in connection with these offenses. PSR at ¶¶ 1-10, 15-23. The Court recognizes



     6
             Smith also invites the Court to interpret Application Note 1(D) of the compassionate release
     policy statement to allow the Court to grant a sentence reduction for reasons other than those
     enumerated in the commentary. Supplemental Motion at 15-17. The Court has rejected that
     argument. United States v. Copeland, No. 3:11-cr-281-J-34JBT, 2020 WL 4193554, at *2-3 (M.D.
     Fla. July 21, 2020). Nevertheless, because Smith’s circumstances fall within the extraordinary and
     compelling reason enumerated in U.S.S.G. § 1B1.13, cmt. 1(B), the Court has no need to consider
     his additional argument.


                                                     10
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 11 of 15 PageID 331




     that on four previous occasions, Smith was convicted of crimes involving assault, breaking

     and entering, robbery, and carrying a concealed weapon. (Id. at ¶¶ 24-27). However, each

     of these offenses occurred between 1970 and 1973 – 47 to 50 years ago. Smith was in

     his early 20’s when he committed the violent offenses. He was 47 years old when he

     committed the offenses of conviction and is now 70 years old.

            Statistics show that age exerts a powerful influence on the recidivism rate, which

     declines as offenders get older. The Effects of Aging on Recidivism Among Federal

     Offenders, at 3, 23, United States Sentencing Commission (2017), available at https://

     www.ussc.gov/sites/default/files/pdf/research-and-publications/research-publications/

     2017/20171207_Recidivism-Age.pdf. According to the Sentencing Commission, offenders

     aged 65 and older, like Smith, are the least likely to be rearrested, reincarcerated, or

     reconvicted. Id. at 23. And importantly from a public safety perspective, offenders over the

     age of 40 whose crime of conviction was nonviolent recidivated at half the rate of violent

     offenders, and when nonviolent offenders did recidivate, the new offense was less likely

     to be violent. See Recidivism Among Federal Violent Offenders, United States Sentencing

     Commission (2019), at 3, available at https://www.ussc.gov/sites/default/files/pdf/research

     -and-publications/research-publications/2019/20190124_Recidivism_Violence.pdf.

            Additionally, Smith’s BOP disciplinary record shows that he has generally

     conducted himself well in prison. Despite being in custody for 23 years, Smith has received

     only one disciplinary infraction, in 2005, for the use of drugs or alcohol. (Doc. 145-1, BOP

     Progress Report at 2). The BOP reports that Smith “has maintained clear conduct since”

     then. Id. Given his age, health conditions, and his relatively good behavior in prison, the




                                                 11
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 12 of 15 PageID 332




     Court is convinced that Smith does not pose a danger to any other person or to the

     community. See U.S.S.G. § 1B1.13(2).

            To the extent Smith poses any risk of reoffending, the Court is of the view that the

     standard conditions of supervised release can control that risk. Among other things, Smith

     will be required to report regularly to a probation officer, to truthfully answer any inquiries

     by the officer, and to submit to random visits. Smith will know that if he reoffends while on

     supervised release, he will be subject to the revocation of his supervised release and

     reimprisonment.

            Likewise, for many of the same reasons stated above, the Court finds that

     consideration of the § 3553(a) factors supports a finding that reducing Smith’s sentence is

     consistent with the Sentencing Commission’s policy statement. Smith has served 23 years

     in prison, which is a significant punishment by any measure. Smith also has shown signs

     of rehabilitation and, as noted above, has had only a single disciplinary infraction over the

     course of 23 years in prison, with no infractions over the last 15 years. Smith also has

     availed himself of the BOP’s educational programs, taking dozens of courses and earning

     his G.E.D. while in prison. BOP Progress Report at 1-2.

            It is further worth noting that if sentenced in 2020, Smith would no longer be subject

     to a mandatory term of life in prison under the First Step Act. Today, a defendant must

     have at least two prior convictions “for a serious drug felony or serious violent felony” to

     be eligible for the maximum recidivist enhancement, which is now 25-years-to-life in prison.

     21 U.S.C. § 841(b)(1)(A) (2020). The United States relied on the following two convictions

     to enhance Smith’s sentence: (1) a 1978 Florida conviction for the possession of cocaine

     with intent to sell, for which he was sentenced to 14 months in prison; and (2) a 1991




                                                   12
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 13 of 15 PageID 333




     Florida conviction for the possession of cocaine, for which he was sentenced to five years

     in prison. See Section 851 Information; PSR at ¶¶ 28, 30. Under the First Step Act, neither

     conviction would qualify as a “serious drug felony.” A “serious drug felony” “means an

     offense described in section 924(e)(2) of Title 18 for which-- (A) the offender served a term

     of imprisonment of more than 12 months; and (B) the offender's release from any term of

     imprisonment was within 15 years of the commencement of the instant offense.” 21 U.S.C.

     § 802(57). The 1978 conviction would not have qualified as a serious drug felony because

     Smith was released from his 14-month term of imprisonment more than 15 years before

     he committed the instant offense in 1997. See PSR at ¶¶ 6-10, 28. The 1991 conviction

     would not have counted as a serious drug felony because the mere possession of cocaine

     is not “an offense described in section 924(e)(2) of Title 18.” 21 U.S.C. § 802(57). Simple

     possession of cocaine does not “involv[e] manufacturing, distributing, or possessing with

     intent to manufacture or distribute” a controlled substance. 18 U.S.C. § 924(e)(2)(A)(ii).

     “Thus,     the   definition   of   ‘serious   drug   offense’   excludes   state   convictions

     for simple possession.” United States v. Hansley, 54 F.3d 709, 718 (11th Cir. 1995). And,

     even if both convictions did qualify as a serious drug felony, Smith’s mandatory minimum

     sentence would have been a term of 25 years in prison, 85% of which is 21 years and

     three months. Smith has served more time than that.

              Today, a defendant with an identical criminal record, and who committed identical

     offenses, would not have been subject to a mandatory term of life in prison. See 21 U.S.C.

     § 841(b)(1)(A) (2020). According to Smith’s PSR, his sentencing guidelines range was 151

     to 188 months in prison, based on a total offense level of 32 and a Criminal History

     Category of III. PSR at ¶ 57. Smith has been in custody for approximately 280 months (23




                                                    13
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 14 of 15 PageID 334




     years and four months, dating from his arrest on May 5, 1997). If not for the mandatory

     term of life imprisonment – which would not apply today – Smith likely would have received

     a lesser sentence and would have been released from prison quite some time ago.

             Section 3553(a) also requires a sentencing court to consider, among other factors,

     the need for the sentence imposed to reflect the seriousness of the offense, promote

     respect for the law, provide just punishment, afford adequate deterrence, and protect the

     public. 18 U.S.C. § 3553(a)(2). It also requires the sentencing court to consider “the nature

     and circumstances of the offense and the history and characteristics of the defendant,” §

     3553(a)(1), the sentencing range established by the sentencing guidelines, §

     3553(a)(4)(A), and the need to avoid unwarranted sentencing disparities, § 3553(a)(6). In

     view of all the § 3553(a) factors, the Court finds that reducing Smith’s term of imprisonment

     to time served is consistent with the applicable policy statements issued by the Sentencing

     Commission.

        V.      Conclusion

             Smith, now aged 70, was sentenced 23 years ago to a mandatory term of life

     imprisonment under a sentencing regime whose time has passed. Although his sentence

     was (and is) lawful, he probably would not have received the same sentence today. More

     to the point, Smith has proven that he qualifies for compassionate release under 18 U.S.C.

     § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.

             Accordingly, it is hereby ORDERED:

        1. Defendant Ruvel Alfred Smith, Jr.’s pro se Motion for Compassionate Release (Doc.

             138) and Supplemental Motion (Doc. 145) are GRANTED.




                                                  14
Case 3:97-cr-00120-MMH-PDB Document 154 Filed 08/31/20 Page 15 of 15 PageID 335




        2. The Court reduces Smith’s term of imprisonment to TIME SERVED. Upon his

             release from prison, Smith will begin serving a term of supervised release of 10

             years. 21 U.S.C. § 841(b)(1)(A); PSR at ¶ 58. Smith will be subject to the standard

             conditions of supervised release.

        3. There being a verified residence and an appropriate release plan in place, this order

             is stayed for up to 14 days to make appropriate travel arrangements and to ensure

             Smith’s safe release. Smith shall be released as soon as appropriate travel

             arrangements are made and it is safe for him to travel. There shall be no delay in

             ensuring travel arrangements are made. If more than 14 days are needed to make

             appropriate travel arrangements and ensure Smith’s safe release, the parties shall

             immediately notify the Court and show cause why the stay should be extended.

        4. The Court recommends that prison officials place Smith in quarantine pending his

             release, both to ensure his safety and that of the community upon his release.

             DONE AND ORDERED at Jacksonville, Florida this 31st day of August, 2020.




     lc 19

     Copies:

     Counsel of record
     Defendant Ruvel Alfred Smith, Jr.
     United States Probation Office
     United States Bureau of Prisons
     Warden, Coleman Medium FCI



                                                 15
